DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The examiner acknowledges receipt of remarks/amendments dated July 28, 2022 in which, the applicants amended claims 1, 2, 3, 5 and 7, and cancelled claim 6.

Response to Arguments
Applicant's arguments filed July 28, 2022 have been fully considered but they are not persuasive.
In regards to claim 9, the applicants state that “Moreover, since only a single model is disclosed, Sutic does not20 teach that a plurality of models are simultaneous trained. Still further, since only a single model21 is disclosed, Sutic cannot teach a local loss metric for each model or a global loss metric for the22 plurality of models. Consequently, Sutic fails to teach the limitations for which the Examiner is23 relying upon Sutic to teach.” The examiner respectfully traverses. Sutic in Figure 1 teaches at least two computer vision networks 110A and 110B. The network 110A generates a loss using the loss function 112, and each of the networks 110A and 110B also generate an intermediate loss using the intermediate loss function generator 114. The system further includes a total loss generator 116 that calculates the total loss of the system based on the loss function generator 112 and the intermediate loss function generator 114. (See Sutic Col. 2, line 63 to Col. 3, line 29). Therefore, the examiner submits that Sutic teaches “machine learning models simultaneously trained using a corresponding local loss metric for each domain-specific model and a global loss metric for the plurality of domain-specific models.”
Furthermore, the applicants state that “Referring to the Examiner's Interview conducted on July 26, 2022, the Examiner referred 27to elements 110A and 110B of Sutic as corresponding to the claimed "plurality of domain-specific28 models." To the extent that 110A, 110B are a plurality of models, they are not domain-specific.” The examiner respectfully traverse. The examiner submits that the Sutic reference is not relied upon to teach domain specific networks. Primary reference Sarikaya teaches domain-specific models. Sutic relied upon to teach that it would have been obvious to one of ordinary skill in the art before the effective filing date to generate local loss and global loss while training plurality of models.
Finally, the applicants state that “while Sutic refers to training, the training being performed is of the image signal2 processor (ISP) 108. There is no mention of training either 110A and/or 110B within Sutic.” The examiner respectfully traverses. Sutic teaches “FIG. 2 is a block diagram illustrating an example system for training a deep learning ISP using a total loss function based in part on an intermediate loss function. … As shown in FIG. 2, the ISP used may be a deep learning network. For example, the deep learning network may be based on a set of fully convolutional layers. The ISP network 202 may have a predetermined number of layers. For example, the number of layers may be based on a complexity of the processing and computations to be modeled with a CNN. A convolutional neural network (CNN) may be used for the computer vision network 810A and 810B.” Based on the above it is clear that while training the ISP involves training the CNNs. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Optimal Control Via Neural Networks: A Convex Approach” by Chen et al. (hereinafter ‘Chen’) in view of US Patent No. 10,796,200 by Sutic et al. (hereinafter ‘Sutic’).
	In regards to claim 1, Chen teaches a method of training a multi-model structure, comprising: generating a plurality of convex coefficients based on output generated by a plurality of computer-implemented machine learning models in response to receiving training data; and (See Chen Section II, Chen teaches convex neural networks)
iteratively adjusting, using computer hardware, one or more of the plurality of convex coefficients using a convex coefficient machine learning rule. (See Chen Section II (A), Chen teaches optimizing the convex coefficients.)
However, Chen does not teach or suggest wherein each of the plurality of computer-implemented machine learning models is trained using a corresponding local loss metric and a global loss metric.
Sutic teaches wherein each of the plurality of computer-implemented machine learning models is trained using a corresponding local loss metric and a global loss metric. (See Sutic Col. 7, lines 29-49, Figure 5, Sutic teaches training neural networks with intermediate and total losses.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to Chen to include the multi-model training of Sutic.   The determination of obviousness is predicated upon the following findings:  One skilled in the art would have been motivated to modify Chen in this manner because/in order to efficiently and quickly training a language understanding system.  
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Chen with Sutic to obtain the invention as specified in claim 1.

In regards to claim 8, Chen and Sutic teach all the limitations of claim 1. Chen also teaches further comprising determining an accuracy of the plurality of computer-implemented machine learning models based on classifying a set of test data, wherein the set of test data is classified based on a weighted sum of outputs generated by the plurality of computer-implemented machine learning models, each of the outputs weighted by a corresponding one of the plurality of convex coefficients. (See Chen Appendix D.)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over “Optimal Control Via Neural Networks: A Convex Approach” by Chen et al. (hereinafter ‘Chen’) in view of US PgPub. No. 2017/0300814 by Shaked et al. (hereinafter ‘Shaked’).
In regards to claim 5, Chen teaches all the limitations of claim 1. However, Chen does not expressly teach wherein the plurality of computer-implemented models comprise neural networks, and further comprising training each of the neural networks through backpropagation of errors computed based on a local loss metric, the errors based on differences between correct classifications of the training data and estimated classifications of the training data generated by the neural networks. 
Shaked teaches wherein the plurality of computer-implemented models comprise neural networks, and further comprising training each of the neural networks through backpropagation of errors computed based on a local loss metric, the errors based on differences between correct classifications of the training data and estimated classifications of the training data generated by the neural networks. (See Shaked paragraph [0061], Shaked teaches backpropagation method for determining loss.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Chen to include backpropagation method of Shaked.   The determination of obviousness is predicated upon the following findings:  One skilled in the art would have been motivated to modify Chen in this manner because/in order to efficiently and quickly optimized the neural network.  
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Chen with Shaked to obtain the invention as specified in claim 5. 

Claims 9, 13-16, 20-23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No.  9,292,492 by Sarikaya et al. (hereinafter ‘Sarikaya’) in view of US Patent No. 10,796,200 by Sutic et al. (hereinafter ‘Sutic’). 
In regards to claim 9, Sarikaya teaches a multi-model statistical language understanding system for determining a presence or absence of intent corresponding to each domain- specific model by classifying the output of each domain-specific model. (See Sarikaya Abstract and Figure 1, Sarikaya teaches a statistical language understanding system.)
However, Sarikaya does not teach or suggest a system, comprising: a processor configured to initiate operations including: generating an output from each of a plurality of domain-specific models in response to a received input, wherein the domain-specific models are machine learning models simultaneously trained using a corresponding local loss metric for each domain-specific model and a global loss metric for the plurality of domain-specific models.
Sutic teaches a system, comprising: a processor configured to initiate operations including: generating an output from each of a plurality of domain-specific models in response to a received input, wherein the domain-specific models are machine learning models simultaneously trained using a corresponding local loss metric for each domain-specific model and a global loss metric for the plurality of domain-specific models; and (See Sutic Col. 2, line 63 to Col. 3, line 29, Sutic teaches training neural networks with intermediate and total losses.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to Sarikaya to include the multi-model training of Sutic.   The determination of obviousness is predicated upon the following findings:  One skilled in the art would have been motivated to modify Sarikaya in this manner because/in order to efficiently and quickly training a language understanding system.  
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Sarikaya with Sutic to obtain the invention as specified in claim 9.

 In regards to claim 13, Sarikaya and Sutic teach all the limitations of claim 9. Sutic also teaches wherein each of the plurality of domain-specific models is a neural network.  (See Sutic Figure 3)

In regards to claim 14, Sarikaya and Sutic teach all the limitations of claim 9. Sutic also teaches wherein the received input comprises at least one of an utterance or an image. (See Sutic Figure 1)

In regards to claim 15, Sarikaya and Sutic teach all the limitations of claim 9. Sutic also teaches wherein the received input comprises input from multiple devices of multiple users and wherein at least one domain-specific model comprises a user-specific model. (See Sutic Figure 1).

Claims 16 and 20-22 recite limitations similar to that of claims 9 and 13-15, respectively. Therefore, claims 16 and 20-22 are rejected similarly as claims 9 and 13-15, respectively.

Claims 23 and 27 recite limitations similar to that of claims 9 and 14, respectively. Therefore, claims 23 and 27 are rejected similarly as claims 9 and 14, respectively.

Allowable Subject Matter
Claims 2-4, 6-7, 10-12, 17-19 and 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claims 2-4, 6-7, 10-12, 17-19 and 24-26, the applied art does not teach or suggest the claimed limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729. The examiner can normally be reached M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UTPAL D SHAH/Primary Examiner, Art Unit 2665